Name: 82/793/EEC: Commission Decision of 12 November 1982 approving the extended plan for the eradication of brucellosis in cattle put forward by Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  health;  agricultural activity
 Date Published: 1982-11-24

 Avis juridique important|31982D079382/793/EEC: Commission Decision of 12 November 1982 approving the extended plan for the eradication of brucellosis in cattle put forward by Belgium (Only the French and Dutch texts are authentic) Official Journal L 327 , 24/11/1982 P. 0028 - 0028*****COMMISSION DECISION of 12 November 1982 approving the extended plan for the eradication of brucellosis in cattle put forward by Belgium (Only the Dutch and French texts are authentic) (82/793/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), as amended by Directive 82/400/EEC (2), and in particular Article 9 (2) thereof, Having regard to Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (3), and in particular Chapter II thereof, Having regard to Commission Decision 79/75/EEC of 21 December 1978 approving the plan for the accelerated eradication of brucellosis put forward by Belgium (4), Having regard to Council Directive 82/400/EEC of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle, Whereas, by letter dated 21 June 1982, Belgium notified the Commission of an extended plan to eradicate brucellosis; Whereas, after examination and taking into account the success of the initial plan, the extended plan was found to comply with Directives 77/391/EEC, 78/52/EEC and 82/400/EEC; Whereas the extended plan ensures continuity with the measures put in hand under the initial plan and whereas the initial plan expired on 12 December 1981; Whereas the measures under the extended plan have been applied since 12 December 1981; whereas consequently the condition for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The extended plan for the eradication of brucellosis as applied by Belgium from 12 December 1981 is hereby approved. Article 2 Financial participation by the Community shall be in respect of eligible expenditure on account of slaughterings taking place on or after 12 December 1981. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 12 November 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 145, 13. 6. 1977, p. 44. (2) OJ No L 173, 19. 6. 1982, p. 18. (3) OJ No L 15, 19. 1. 1978, p. 34. (4) OJ No L 17, 24. 1. 1979, p. 16.